Exhibit 10.5

GOGO INC.

ANNUAL INCENTIVE PLAN

(as amended as of December 16, 2015)

SECTION 1. PURPOSE

The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance.

SECTION 2. DEFINITIONS

Unless the context requires otherwise; the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(c) “Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board shall designate from time to time,
consisting of two or more members, each of whom is an “independent” director
under the listing requirements of any exchange on which the Common Stock is then
listed, a “Non-Employee Director” within the meaning of Rule 16b-3, as
promulgated under the Exchange Act, and an “outside director” within the meaning
of Section 162(m), provided that, to the extent that Section 162(m) is not
applicable to the Company and the Plan, or for awards that are not intended to
qualify as performance-based compensation under Section 162(m), the directors
need not be “outside directors.”

(d) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

(e) “Company” means Gogo Inc.

(f) “Covered Employee” means any “covered employee” as defined in
Section 162(m)(3) of the Code.

(g) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

(h) “Executive Officer” means any “officer” within the meaning of Rule
16(a)-1(f) promulgated under the Exchange Act or any Covered Employee.

 

1001014763



--------------------------------------------------------------------------------

(i) “Omnibus Plan” means the Gogo Inc. 2011 Omnibus Incentive Plan.

(j) “Participant” means (i) each executive officer of the Company and (ii) each
other key employee of the Company or a Subsidiary whom the Committee designates
as a participant under the Plan.

(k) “Performance Goals” means the objectives established by the Committee for a
Performance Period pursuant to Section 4(a) hereof for the purpose of
determining whether a bonus under the Plan has been earned.

(l) “Performance Period” means each fiscal year or another period as designated
by the Committee, so long as such period does not exceed one year.

(m) “Plan” means this Gogo Inc. Annual Incentive Plan, as set forth herein and
as may hereafter be amended from time to time.

(n) “Section 162(m)” means Section 162(m) of the Code, as amended from time to
time, and the applicable rules and regulations promulgated thereunder.

(o) “Section 409A” means Section 409A of the Code, as amended from time to time,
and the applicable rules and regulations promulgated thereunder.

(p) “Subsidiary” means any business entity in which the Company owns, directly
or indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests.

SECTION 3. ADMINISTRATION

The Committee shall administer and interpret the Plan, provided that, in no
event, shall the Plan be interpreted in a manner which would cause any award
intended to be qualified as performance based compensation under Section 162(m)
to fail to so qualify. The Committee shall establish the Performance Goals for
any fiscal year or other Performance Period determined by the Committee in
accordance with Section 4 hereof and certify whether such Performance Goals have
been obtained. Any determination made by the Committee under the Plan shall be
final and conclusive. The Committee may employ such legal counsel, consultants
and agents (including counsel or agents who are employees of the Company or a
Subsidiary) as it may deem desirable for the administration of the Plan and may
rely upon any opinion received from any such counsel or consultant or agent and
any computation received from such consultant or agent. All expenses incurred in
the administration of the Plan, including, without limitation, for the
engagement of any counsel, consultant or agent, shall be paid by the Company. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with the Plan other than as a result of such individual’s willful misconduct.

 

2

1001014763



--------------------------------------------------------------------------------

SECTION 4. BONUSES

(a) Performance Criteria. The Committee shall establish the performance
objective or objectives that must be satisfied in order for a Participant to
receive a bonus award for such Performance Period and the objective formula or
standard for computing the amount of the bonus award payable to the Participant
if the Performance Goals(s) are attained, provided that, to the extent
Section 162(m) is applicable to the Company and the Plan, and for those awards
intended to qualify as performance-based compensation under Section 162(m), the
Committee shall establish the objective or objectives that must be satisfied in
order for a Participant to receive an award for a Performance Period no later
than 90 days after the commencement of the Performance Period (or such other
date as may be required or permitted under Section 162(m)) and, in no event,
later than the date on which 25% of the Performance Period has elapsed. Unless
the Committee determines at the time of grant not to qualify the award as
performance-based compensation under Section 162(m) or Section 162(m) is
otherwise not applicable to an award under the Plan, any such Performance Goals
will be based upon the relative or comparative attainment of one or more of the
following criteria, whether in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies, and whether gross or net, before or after
taxes, and/or before or after other adjustments as determined by the Committee
for the Performance Period: enterprise value, total return to the Company’s
shareholders (inclusive of dividends paid), operating earnings, net earnings,
revenues, sales, basic or diluted earnings per share, earnings before interest
and taxes, earnings before interest and taxes or earnings before interest,
taxes, depreciation and/or amortization, earnings before interest and taxes or
earnings before interest, taxes, depreciation and/or amortization minus capital
expenditures, increase in the Company’s earnings or basic or diluted earnings
per share, revenue growth, share price performance, return on invested capital,
assets, equity or sales, operating income, income, net income, economic value
added, profit margins, cash flow, cash flow on investment, free cash flow,
improvement in or attainment of expense levels, capital expenditure levels
and/or working capital levels, budget and expense management, debt reduction,
gross profit, market share, cost reductions, workplace health and/or safety
goals, workforce satisfaction goals, sales goals, diversity goals, employee
retention, completion of key projects, planes under contract or memoranda of
understanding, strategic plan development and implementation and/or achievement
of synergy targets, and, in the case of persons who are not Executive Officers,
such other criteria as may be determined by the Committee. Performance Goals may
be established on a Company-wide basis or with respect to one or more business
units, divisions, Subsidiaries, or products; and in either absolute terms or
relative to the performance of one or more comparable companies or an index
covering multiple companies.

When establishing Performance Goals for a Performance Period, the Committee may
exclude any or all “unusual or infrequently occurring items” as determined under
U.S. generally accepted accounting principles and as identified in the financial
statements, notes to the financial statements or management’s discussion and
analysis in the annual report, including, without limitation, the charges or
costs associated with restructurings of the Company or any Subsidiary,
discontinued operations, capital gains and losses, dividends, unusual or
infrequently occurring items, share repurchase, other unusual, infrequently
occurring or non-recurring items, and the cumulative effects of accounting
changes. Except in the case of awards intended to qualify as performance-based
compensation under Section 162(m), the Committee may also adjust the

 

3

1001014763



--------------------------------------------------------------------------------

Performance Goals for any Performance Period as it deems equitable in
recognition of unusual or non-recurring events affecting the Company, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may determine (including, without limitation, any adjustments that
would result in the Company paying non-deductible compensation to a
Participant).

(b) Maximum Amount Payable. Subject to Section 4(c), if, pursuant to
Section 4(f) hereof, the Committee certifies in writing that any of the
Performance Goals established for the relevant Performance Period under
Section 4(a) has been satisfied, each Participant who is employed by the Company
or one of its Subsidiaries on the last day of the Performance Period for which
the bonus is payable shall be entitled to receive an annual bonus in an amount
not to exceed $5,000,000.

(c) Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion at the time the performance criteria are selected for a
particular Performance Period in accordance with Section 4(a) or as otherwise
provided in a Participant’s employment or similar agreement, if a Participant’s
employment terminates for any reason prior to the date on which the award is
paid hereunder, such Participants shall forfeit all rights to any and all awards
which have not yet been paid under the Plan; provided that if a Participant’s
employment terminates as a result of death, disability or retirement (as defined
under any retirement plan of the Company or a Subsidiary) the Committee shall
give consideration at its sole discretion to the payment of a partial bonus with
regard to the portion of the Performance Period worked; provided further, that
if a Participant’s employment terminates for any reason prior to the date on
which the award is paid hereunder, the Committee, in its discretion, may waive
any forfeiture pursuant to Section 4 in whole or in part, but, to the extent
Section 162(m) is applicable to the Company and the Plan, the Committee may not
waive satisfaction of Performance Goals with respect to any Covered Employee.
For any Participant who is a Covered Employee to the extent Section 162(m) is
applicable to the Company and the Plan, if such Participant’s employment
terminates for any reason prior to the last day of the Performance period for
which the bonus is payable and the Committee exercises its discretion under this
Section 4(c) to waive forfeiture of all or a portion of such award under the
Plan, the maximum bonus payable to such Participant under Section 4(b) above
shall be multiplied by a fraction, the numerator of which is the number of days
that have elapsed during the Performance Period in which the termination occurs
prior to and including the date of the Participant’s termination of employment
and the denominator of which is the total number of days in the Performance
Period.

(d) Negative Discretion. Notwithstanding anything else contained in Section 4(b)
to the contrary, the Committee shall have the right, in its absolute discretion,
(i) to reduce or eliminate the amount otherwise payable to any Participant under
Section 4(b) based on individual performance or conduct or any other factors
that the Committee, in its discretion, shall deem appropriate and (ii) to
establish rules or procedures that have the effect of limiting the amount
payable to each Participant to an amount that is less than the maximum amount
otherwise authorized under Section 4(b).

(e) Affirmative Discretion. Notwithstanding any other provision in the Plan to
the contrary (including, without limitation, the maximum amounts payable under
Section 4(b)), but subject in the case of bonuses paid in shares of the
Company’s Common Stock to the maximum

 

4

1001014763



--------------------------------------------------------------------------------

number of shares available for issuance under the Omnibus Plan, (i) the
Committee shall have the right, in its discretion, to grant any annual bonus in
cash, in shares of the Company’s Common Stock, other awards under the Omnibus
Plan or in any combination thereof, to any Participant (except to the extent
Section 162(m) is applicable to the Company and the Plan for a Participant who
is a Covered Employee, for the year in which the amount paid would ordinarily be
deductible by the Company for federal income tax purposes in an amount up to the
maximum bonus payable under Section 4(b)), based on individual performance or
any other criteria that the Committee deems appropriate and (ii) in connection
with the hiring of any person who is or becomes a Covered Employee, the
Committee may provide for a minimum bonus amount in any Performance Period,
regardless of whether performance objectives are attained.

(f) Certification of Attainment of Performance Goals. As soon as practicable
after the end of a Performance Period and prior to any payment in respect of
such Performance Period, the Committee shall certify in writing the portion of
the bonus amount which has been earned on the basis of performance in relation
to the established Performance Goals.

(g) Post-IPO Transition Period. For the avoidance of doubt, to the extent that
Section 162(m) does not apply to the Plan prior to the first meeting of
shareholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Common Stock of
the Company becomes publicly held pursuant to an initial public offering, the
Committee shall have the discretion to establish performance objectives without
reference to the criteria set forth in the regulations under Section 162(m),
including but not limited to §1.162-27(e), to exercise affirmative discretion
with respect to Covered Employers, to waive pro ration of an award upon
termination and to take action by a committee that is not composed of “outside
directors” as defined in Section 162(m).

SECTION 5. PAYMENT

Except as otherwise provided hereunder, payment of any bonus amount determined
under Section 4 shall be made to each Participant as soon as practicable after
the Committee certifies that one or more of the applicable Performance Goals
have been attained (or, in the case of any bonus payable under the provisions of
Section 4(d), after the Committee determines the amount of any such bonus), but
in all events during (and, in the case of any Participant whose employment
terminates prior to the end of the Performance Period and is entitled to a bonus
pursuant to Section 4(c), in no event later than March 15 of) the year
immediately following the end of the fiscal year in which the Performance Period
ends.

SECTION 6. FORM OF PAYMENT

The Committee shall determine whether any bonus payable under the Plan is
payable in cash, in shares of Common Stock or other awards under the Omnibus
Plan, or in any combination thereof. The Committee shall have the right to
impose whatever conditions it deems appropriate with respect to the award of
shares of Common Stock or other awards, including conditioning the vesting of
such shares or awards on the performance of additional service.

 

5

1001014763



--------------------------------------------------------------------------------

SECTION 7. GENERAL PROVISIONS

(a) Effectiveness of the Plan. The Plan shall be effective with respect to
calendar years beginning on or after January 1, 2013; provided; however, that,
unless otherwise determined by the Board, it is intended that the material terms
of the Performance Goals under this Plan will be disclosed to and reapproved by
the Company’s shareholders on or before December 31, 2016 to the extent
necessary to continue to qualify the amounts payable hereunder to Covered
Employees as performance-based compensation under Section 162(m).

(b) Withholding. Any amount payable to a Participant or a beneficiary under this
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.

(c) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate. If a Participant designates more than one beneficiary, the
rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

(d) Non-alienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to (i) a Subsidiary or affiliate of the Company, (ii) a corporation or other
entity which acquires all or substantially all of the Company’s or a
Subsidiary’s assets or (iii) any corporation into which the Company or any
Subsidiary may be merged or consolidated. The provisions of the Plan shall inure
to the benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.

(e) No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.

(f) No Right of Continued Employment. No person shall have any claim or right to
be granted an award, and the grant of an award shall not be construed as giving
a Participant the right to be retained in the employ of the Company. The grant
of an award hereunder, and any future grant of awards under the Plan is entirely
voluntary, and at the complete discretion of the Company. Neither the grant of
an award nor any future grant of awards by the Company shall be deemed to create
any obligation to grant any further awards, whether or not such a reservation is
explicitly stated at the time of such a grant. The Plan shall not be deemed to
constitute, and shall not be construed by the Participant to constitute, part of
the terms and conditions of employment and participation in the Plan shall not
be deemed to constitute, and shall not be deemed by the

 

6

1001014763



--------------------------------------------------------------------------------

Participant to constitute, an employment or labor relationship of any kind with
the Company. The employer expressly reserves the right at any time to dismiss a
Participant free from any liability, or any claim under the Plan, except as
provided herein and in any agreement entered into with respect to an award. The
Company expressly reserves the right to require, as a condition of participation
in the Plan, that award recipients agree and acknowledge the above in writing.
Further, the Company expressly reserves the right to require award recipients,
as a condition of participation, to consent in writing to the collection,
transfer from the employer to the Company and third parties, storage and use of
personal data for purposes of administering the Plan.

(g) No Limitation on Actions. Nothing contained in the Plan shall be construed
to prevent the Company or any Subsidiary from taking any action which is deemed
by it to be appropriate or in its best interest (as determined in its sole and
absolute discretion), whether or not such action would have an adverse effect on
any awards made under the Plan. No Participant (or anyone claiming through a
Participant), employee, beneficiary or other person shall have any claim against
the Company or any Subsidiary as a result of any such action.

(h) Forfeiture, Cancellation or “Clawback” of Awards under Applicable Laws or
Regulations. The Company may cancel or reduce, or require a Participant to
forfeit and disgorge to the Company or reimburse the Company for, any awards
granted or vested and any gains earned or accrued, due to the exercise, vesting
or settlement of awards or sale of any Common Stock pursuant to an award under
the Plan, to the extent permitted or required by applicable law, regulation or
stock exchange rule in effect on or after the effective date of this Plan.

(i) Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of Delaware (without reference to the principles of conflicts
of law or choice of law that might otherwise refer the construction or
interpretation of this Plan to the substantive laws of another jurisdiction).

(j) Rules of Construction. Whenever the context so requires, the use of the
masculine gender shall be deemed to include the feminine and vice versa, and the
use of the singular shall be deemed to include the plural and vice versa. That
this plan was drafted by the Company shall not be taken into account in
interpreting or construing any provision of this Plan.

(k) Amendment and Termination. Notwithstanding Section 7(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided; however, that no such action shall be effective without approval by
the shareholders of the Company to the extent necessary to continue to qualify
the amounts payable hereunder to Covered Employees as performance-based
compensation under Section 162(m).

(l) Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded plan and
Participants shall have the status of unsecured creditors of the Company. The
Plan is not intended to be subject to the Employee Retirement Income and
Security Act of 1974, as amended.

 

7

1001014763



--------------------------------------------------------------------------------

(m) 409A Compliance. This Plan is intended to provide for payments that are
exempt from the provisions of Section 409A to the maximum extent possible and
otherwise to be administered in a manner consistent with the requirements, where
applicable, of Section 409A. Where reasonably possible and practicable, the Plan
shall be administered in a manner to avoid the imposition on Participants of
immediate tax recognition and additional taxes pursuant to Section 409A. In the
case of any “nonqualified deferred compensation” (within the meaning of
Section 409A) that may be treated as payable in the form of “a series of
installment payments,” as defined in Treasury Regulation
Section 1.409A-2(b)(2)(iii), a Participant’s or designated beneficiary’s right
to receive such payments shall be treated as a right to receive a series of
separate payments for purposes of such Treasury Regulation. Notwithstanding the
foregoing, neither the Company nor the Committee, nor any of the Company’s
directors, officers or employees shall have any liability to any person in the
event Section 409A applies to any payment or right under this Plan in a manner
that results in adverse tax consequences for the Participant or any of his
beneficiaries or transferees. Notwithstanding any provision of this Plan to the
contrary, the Board or the Committee may unilaterally amend, modify or terminate
the Plan or any right hereunder if the Board or Committee determines, in its
sole discretion, that such amendment, modification or termination is necessary
or advisable to comply with applicable U.S. law, as a result of changes in law
or regulation or to avoid the imposition of an additional tax, interest or
penalty under Section 409A.

Notwithstanding the terms of this Plan to the contrary, if at the time of the
Participant’s “separation from service” within the meaning of Section 409A, he
or she is a “specified employee” within the meaning of Section 409A, any payment
of any “nonqualified deferred compensation” amounts (within the meaning of
Section 409A and after taking into account all exclusions applicable to such
payments under Section 409A) required to be made to the Participant upon or as a
result of the separation from service (as defined in Section 409A) shall be
delayed until after the six-month anniversary of the termination from service to
the extent necessary to comply with and avoid the imposition of taxes, interest
and penalties under Section 409A. Any such payments to which he or she would
otherwise be entitled during the first six months following his or her
termination from service will be accumulated and paid without interest on the
first payroll date after the six-month anniversary of the separation from
service (unless another Section 409A-compliant payment date applies) or within
thirty days thereafter. These provisions will only apply if and to the extent
required to avoid the imposition of taxes, interest and penalties under
Section 409A.

(n) No Attachment. Except as required by law, no right to receive payments under
this Plan shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

(o) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(p) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

 

8

1001014763